Defendant Duffy was driving a fire truck to the scene of an emergency when the truck collided with a van, injuring plaintiff, a passenger in the van. The record shows that Duffy had stopped on Third Avenue and was turning right onto 68th Street, with the traffic light in his favor, when the fire truck hit the van. Duffy was not engaged in any of the specific conduct that the driver of an authorized emergency vehicle in an emergency operation is permitted by Vehicle and Traffic Law § 1104 (b). He was not stopping, standing or parking in violation of the rules of the road, proceeding past a red signal or stop sign, speeding, or proceeding in the wrong direction or making an unlawful turn. Thus, his conduct is governed not by the reckless disregard standard of care in Vehicle and Traffic Law § 1104 (e) but by ordinary negligence principles (Kabir v County of Monroe, 16 NY3d 217 [2011]; Tatishev v City of New York, 84 AD3d 656, *583657 [2011]). Concur — Tom, J.P., Sweeny, DeGrasse, AbdusSalaam and Manzanet-Daniels, JJ.